DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s arguments and amendment submitted on 07/13/2022 are acknowledged.
Claims 1-3 and 5-20 are pending.
Claims 1-3, 9-10, 15, and 19 are amended.
Claim 4 is canceled.
Claims 9-13 and 20 have been examined on the merits.
Applicant’s election with traverse of Group II, claims 9-13 and 20, drawn to a fermentate or extract comprising compounds 1 and 2 obtained from culturing Sanghuangporus sanghuang 38847 (DSMZ 32914), filed on 07/13/2022, is acknowledged.
Claims 1-3, 5-8, and 14-19 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant’s traverse is on the ground that search of the elected Group II can be substantially coextensive with search for Groups I and III, because all of them require S. sanghuang 38847 (DSM 32914). Applicant’s arguments have been fully considered but are not deemed persuasive. Examiner would like to point out that Invention of Group II (claims 9-13 and 20) is directed to a product, whereas Group II (claims 1-3 and 5-8) is directed to a method of preparing the product, and Group III (claims 14-18) is directed to a method of using the product for preventing or treating a disorder. It is noted that the methods of Group I and Group III do not overlap in scope, and each of them has distinct function and features, which require search of distinct sets of steps and classification.  With regard to the product of Group II, the determination of patentability of a product claim is based on the structure of the claimed product. The claims 9-13 and 20 in the elected Group II are product-by-process claims, and they are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, determination of patentability of Group II is based on the product itself, not on a method for its production. The steps recited the claims of Groups I and III are not searched for determination of patentability of Group II.  Overall. Examiner will have to perform a different key word and classification search for a comprehensive search of the Invention in Groups II, and the search is not coextensive that of Groups I and III. Therefore, extending the search to Groups I and III will have a serious burden on the examination.  
The requirement is deemed proper and therefore is made FINAL. 

Specification
The specification is objected to because it does not contain the address of the DSMZ institution where the microorganism S. sanghuang DSM 32914 was deposited. 

Priority
This application, U.S. Application number 16185387, is filed on 11/09/2018. There is no claim for foreign or domestic priority under 35 U.S.C. 119(a)-(d) or 119(e).
  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2018, 01/22/2020, 04/06/2020, 09/30/2020, and 06/24/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97., and have been considered by the examiner.

Drawings
The drawing submitted on 11/09/2018 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a natural phenomenon) without significantly more. 
The claims 9-13 and 20 are directed to a composition which is one of four categories of patent eligible subject matter (Step 1, Yes). 
The claim 9 recites “Sanghuangporus liquid fermentate”, which is obtained from culturing Sanghuangporus sanghuang 38847/DSM 32914; and the claim 13 recites a pharmaceutical composition comprising the liquid fermentate of the claim 9. Sanghuangporus sanghuang is a naturally occurring fungus, which grows in nature resulting in a fermentate in liquid. There is no evidence in the instant specification to support that the S. sanghuang DSM 32914 or liquid fermentate recited in the claims has any characteristics (structural or functional) markedly different from its closest naturally occurring counterparts. Thus, the claims 9 and 13 recites a judicial exception.
The claim 11 further defines that the liquid fermentate of claim 9 comprises Compounds 1 and/or 2 with a specifically defined chemical structure. It is an inherent feature for S. sanghuang to generate the compounds 1 and/or 2, as evidenced by the instant claims 10 and 12; and the compounds 1 and 2 are naturally occurring products presented in naturally occurring fermentate of S. sanghuang. Accordingly, claim 11 still recites the judicial exception of claim 9. 
The claims 10, 12 and 20 recite a Sanghuangporus extract or a pharmaceutical composition comprising the Sanghuangporus extract, which is extracted/isolated from the culture fermentate of S. sanghuang DSM 32914; and the claim 12 further defines the extract is compounds 1 and/or 2 with specifically defined chemical structures. It is an inherent feature for S. sanghuang to generate the Compounds 1 and/or 2, as evidenced by the claims 10 and 12; and the compounds 1 and 2 are naturally occurring products presented in naturally occurring fermentate of S. sanghuang. There is no evidence in the instant specification to support that a Sanghuangporus extract, e.g. compounds 1 and/or 2 in an isolated form as recited in the claims, has any characteristics (structural or functional) markedly different from its closest naturally occurring counterparts. Thus, the claims 10, 12 and 20 recites a judicial exception.
Overall, Claims 9-13 and 20 recite a judicial exception (Step 2A: Prong 1, Yes). 
The judicial exception recited in Claims 9-13 and 20 is not integrated into a practical application because the claims are directed to a product, not a method of use    (Step 2A: Prong 2, No).
Claims 9-12 do not recite any other elements in addition to the JE. Claims 13 and 20 further define the pharmaceutical composition comprises a pharmaceutically acceptable carrier. The term “a pharmaceutically acceptable carrier” is in a high level of generality. The specification (paras. 0035 and 0066) lists naturally occurring products such as water, sucrose, starch, glucose, and cellulose as examples for the carrier. Thus, the claims 13 and 20 still recite the JE of Claim 9 or 10. Furthermore, adding the carrier to a pharmaceutical composition is well-understood and conventional, as evidenced by the disclosure of the specification (para. 0035: page 6/lines 6-9; para 0066: page 12/line 6).  Therefore, the claims 9-13 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B, No).
Therefore, Claims 9-13 and 20 are deemed to be patent ineligible.

 
Claim Interpretation

Claims 9 and 10 recite the limitation of “Sanghuangporus sanghuang 38847 (DSMZ Accession No. DSM 32914)”.  The specification discloses that the Accession No. DSM 32914 was assigned to the Sanghuangporus sanghuang strain 38847 deposited at the DSMZ Institute.  As such, Sanghuangporus sanghuang 38847 is interpreted as being the same strain as Sanghuangporus sanghuang having DSMZ Accession No. DSM 32914. 

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention employs the fermentate of fungus Sanghuangporus sanghuang 38847/DSM 32914 in Claims 9, 11 and 13. Since this microorganism strain is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  
Applicant states that the Sanghuangporus sanghuang 38847/DSM 32914 has been deposited at the DSMZ microorganism collection Center. However, there is no indication in the specification as to public availability of the fungus strain. Given the strain has been deposited at the DSMZ institute under the terms of the Budapest Treaty, an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number is required.  To satisfy the deposit requirement made herein,  the affidavit, declaration, or statement must state that the S. sanghuang DSM 32914 has been deposited under the Budapest Treaty and that this fungus strain will be available to the public under the conditions specified in 37 CFR 1.808.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 9-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chepkirui et al. (Phytochemistry Letters, 25:141–146, published on online on Apr. 11, 2018, cited in IDS), as evidenced by the supplementary data of Chepkirui et al. (pages 1-6, published on online on Apr. 11, 2018, downloaded on 9/2/2022 from https://doi.org/10.1016/j.phytol.2018.04.022).
Chepkirui et al. teach (i) a liquid fermentate of Sanghuangporus, obtained from culturing a Sanghuangporus sp. in a liquid medium (page 142, left column, para 3), wherein the liquid fermentate was separated by filtration into a supernatant and a mycelia (page 142, left column, last para, lines 1-2); and (ii) an extract of the liquid fermentate of the Sanghuangporus, obtained by extracting with ethyl acetate the liquid fermentate/supernatant (page 142, the paragraph spanning both columns), wherein the extract comprises compounds 4 and 5 (Fig. 2, page 143/left column/para 3), whose chemical structures read on the claimed compounds 2 and 1 (recited in Claims 11-12), respectively.  Chepkirui et al. further teach isolating and purifying compounds (including the compounds 4 and 5) from the extract (page 142, right column/paras 3-4), and they demonstrate that the compounds (including the compounds 4 and 5) have antibiotic activities against pathogenic bacteria and fungi (page 144, left column/last line – right column/line 6). 
Regarding Claims 9 and 11, they are product-by-process claims, because they describe a composition of Sanghuangporus liquid fermentate and steps involved in producing the composition. Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, determination of patentability is based on the product itself, not on a method for its production. It noted that the claims have a very broad scope, and the compounds 1 and 2 recited in claim 11 are the only components specifically defined in the claimed Sanghuangporus liquid fermentate. Although Claim 9 defines that the liquid fermentate is obtained from culturing Sanghuangporus sanghuang DSM32914, the claim does not require the claimed liquid fermentate to comprise the S. sanghuang DSM32914. As such, the scope of the claim encompasses a cell-free liquid fermentate, e.g. a supernatant obtained by removing mycelia from liquid fermentate. The supernatant of Chepkirui et al., obtained by removing mycelia from Sanghuangporus liquid fermentate, appears to be structurally the same as the composition of claims 9 and 11, because it is a Sanghuangporus supernatant comprising the compounds 1 and 2 recited in the dependent claim 11, thus anticipating the composition of Claims 9 and 11. Alternatively, in the case that the Sanghuangporus strain of Chepkirui et al. generates a slightly different supernatant from that of the claimed Sanghuangporus strain, the reference Chepkirui et al. is considered to render the product obvious since the prior art teaches a substantially similar product.  Now, the burden is shifted to applicant to show a novel or unobvious difference. See MPEP 2113.
Regarding Claims 10 and 12, they are product-by-process claims, because they describe a composition, i.e. an extract from Sanghuangporus liquid fermentate, and steps involved in producing the extract composition. As indicated above, determination of patentability of product-by-process claims is based on the product itself, not on a method for its production.  It is noted that the claims are directed only to an extract from the liquid fermentate of S. sanghuang DSM32914, but the claimed extract per se does not comprise the S. sanghuang DSM32914. The claims have a very broad scope, and the compounds 1 and 2 recited in claim 12 are the only components specifically defined in the claimed extract.  It appears that the extract or purified compound fraction taught by Chepkirui et al. is structurally the same as the claimed extract because it is Sanghuangporus extract/fraction containing the compounds 1 and 2 specifically defined in the dependent claim 12, thus anticipating the composition of Claims 10 and 12.  Alternatively, in the case that the process limitations based on S. sanghuang DSM32914 in the claims impart a slightly different extract, the reference Chepkirui et al. is considered to render the product obvious since the prior art teaches a substantially similar product.  Now, the burden is shifted to applicant to show a novel or unobvious difference. See MPEP 2113.
Regarding Claims 13 and 20, they define a pharmaceutical composition comprising the composition of claims 9 or 10 as well as a pharmaceutically acceptable carrier.  The term “a pharmaceutically acceptable carrier” is extremely broad, and can be any acceptable carrier. The specification (para. 0035) lists water, saline, and buffers as examples of the carrier.  Chepkirui et al. teach that the liquid fermentate/supernatant is obtained from a culture in Q6 ½, YMG, or ZM1/2 medium (page 142, left column, para 3/lines 1-3), and the extract/purified compound fraction is in various diluted concentrations and mixed with YMG medium for antimicrobial assay (table 2, page 142/right column/para. 4/line 6). The Q6 ½, YMG, and ZM1/2 media comprise water and buffers, as evidenced by the supplementary data of Chepkirui et al. (see page 6). As such, the liquid fermentate/supernatant and extract/compound fraction taught by Chepkirui et al. comprise water and buffer, which read on the claimed “pharmaceutically acceptable carrier”, thus meeting the requirement of the claims.  Alternatively, it would have been obvious to add a pharmaceutically acceptable carrier to the liquid fermentate/supernatant or extract/compound fraction taught by Chepkirui et al. for preparing a pharmaceutical composition because they have antibiotic activities against pathogenic fungi and bacteria, as taught by Chepkirui et al., and it is common practice in the art to add a pharmaceutically acceptable carrier to a pharmaceutical composition.  
Therefore, Claims 9-13 and 20 are either anticipated by or, in the alternative, would have been prima facie obvious over Chepkirui et al. before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653